department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n fax number contact person contact number identification_number employer_identification_number number release date date uniform issue list legend m n o x dear ------------ under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts state of m on june ------ article iii of your articles of organization states that you are formed for the purpose of purchasing and owning as tenants in common an n aircraft registration number o and operating the aircraft for the co-owners’ business training and pleasure or any use the co-owners may agree upon by majority vote of the co-owners all aircraft operations must be in strict accordance with faa regulations article iv sets forth the names and addresses of your initial four members and organizers agreement oa dated june ------- the oa serves as your internal governance document article of the oa reiterates the purposes stated in article iii of the articles of organization article of the oa provides that each member shall make a capital_contribution the same ----- persons identified in your articles of organization entered in an operating you were formed as a limited_liability_company llc hereinafter under the laws of the we have considered your application_for recognition of exemption from federal_income_tax article of the oa provides that decisions regarding the sale of the llc assets and the article of the oa provides that membership meetings shall be held at least four times of dollar_figure--x to the llc upon its formation this will constitute the beginning balance of each member’s capital_account members shall contribute a monthly sum to cover regular fixed costs including but not limited to tie-downs or hangar rent required inspections taxes and insurance upon mutual consent special_assessments may be made against the members for such uses as the llc may decide each year once every three months or more often as agreed to by the members special meetings may be called by the accounting member the member who maintains the books_and_records of the llc operation of the aircraft shall be made by mutual consent article of the oa states that individual capital accounts shall be maintained for each member and shall represent the entire value of his her interest the capital_account shall consist of his her capital_contribution increased or decreased as the case may be on any valuation_date due to an increase or decrease in the net value of the llc assets the net value shall be determined annually as of june 30th of each year article of the oa provides in part that no member shall without the consent of the others contract or obligate the llc to the payment of any sum of money in excess of dollar_figure--x accordance with all applicable federal air regulations and requirements of duly constituted_authority any deficiencies which cause any civil penalties to be levied shall be borne by the person responsible for the violation written consent of all members is required before additional persons can purchase any share of the assets priority pilots in weekly rotation the change occurring at midnight thursdays the priority pilot may fly any time during his assigned period without checking with the other members article sets forth the rules for priority time trades among the members remaining members have the right of first option to purchase the withdrawing member’s capital_account value if the member s do not exercise the option to purchase created by these events the llc shall be terminated and then liquidated in accordance with the provisions of article of this operating_agreement member shall offer his her interest to the llc at the lesser_of the value of his her capital_account or any amount tendered by a third party offeror for that member’s interest the capital_account is the agreed value established by actual asset acquisition_cost and add-ons article of the oa entitled right_of_first_refusal states in part that the withdrawing article of the oa states that the llc shall be limited to four members mutual and article of the oa provides that the aircraft shall at all times be flown and maintained in article of the oa entitled scheduling priorities states that members shall serve as article of the oa provides that upon the voluntary withdrawal of a member the in response to part ii of form_1024 exemption application you described your under part ii of form_1024 relating to qualifications for membership and classes of in your letter dated date you provided the following additional information you article of the oa entitled liquidation of assets provides that the llc may be liquidated and dissolved upon mutual consent of the members upon the dissolution and termination the members shall promptly liquidate the assets and affairs of the llc by satisfying all debts and obligations of the llc and by distribution of all remaining property to the surviving members in the proportion of their equity accounts as of the date of the liquidation activities as follows ownership maintenance and operation of a single engine aircraft place general aviation n o by members since ------ the percentage of time for this activity is stated to be membership you respond as follows must be licensed pilots no classes of membership each member has one vote no solicitation material or certificates new members must be unanimously approved organized as an llc because this format was perceived as a quick convenient way for ----- individuals to purchase an airplane and provide a formal liability limiting way to do so you were not aware that forming as an m nonprofit corporation was an option further concerning meetings of members and any social commingling you state that the members meet regularly both formally and informally at least once or twice per month to socialize and to discuss the affairs of our ownership such as maintenance schedule repair and etc in the final part of your response you state you have no current plans to solicit additional members unless one or more members decide to leave the llc law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_a_-1 of the income_tax regulations provides that the term private shareholders or individuals refers to persons having a personal and private interest in the activities of the organization sec_1_501_c_7_-1 of the regulations essentially repeats the language of sec_501 of the code but also states that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities exemption under sec_501 of the code in order to establish that a club is organized revrul_58_589 1958_2_cb_266 discusses the various criteria for recognition of revrul_70_32 1970_1_cb_132 describes a club organized to own and operate aircraft and operated for pleasure recreation and other nonprofitable purposes there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization suitable for business or personal_use by its members to enable its members to improve their flying abilities and through the ownership and maintenance of flying equipment to provide economic flying facilities for its members membership is open to all persons who are interested in flying the revenue_ruling cites sec_501 of the code and states that in order for a club to qualify for exemption under this section there must be an established membership of individuals personal contacts and fellowship furthermore a commingling of members must play a material part in the activities of the organization the revenue_ruling concluded by stating the club does not qualify for exemption under sec_501 of the code because its sole activity is rendering flying services to its members and there is no significant commingling among its members revrul_74_30 1974_1_cb_137 describes a club that owns and operates several small aircraft which only members of the club may fly applicants for membership must be interested in flying as a hobby and must be approved by two-thirds of the membership members do the work required to maintain and operate the aircraft but occasionally hire outside experts for certain repairs officers earn two hours of flying time per month members earn one hour of flying time for each three hours of manual work on the aircraft such as washing polishing changing tires etc the club’s income is derived from membership fees dues and the sale of flying time to its members all of the club’s expenditures relate to the ownership operation and maintenance of its aircraft members are constantly in personal contact with each other by formal meetings of the board and the general membership and by informal meetings to schedule the use of aircraft further many are in contact to assist in training to wash the planes to inspect the aircraft and to make maintenance decisions regarding work to be done and who will be hired to do it to ferry aircraft to service shops to admit new members to review and pay bills to review financial reports to handle delinquent accounts to purchase or sell aircraft to comply with faa directives etc in addition small groups of members also fly together in the club’s aircraft effect that for a club to qualify under this section a commingling of members must play a material part in the activities of the organization in holding the club qualifies for exemption under sec_501 of the code revrul_74_30 points to the facts the club’s work is shared among the membership and there is frequent personal contact among the members thus the club members are jointly participating in the hobby of flying for pleasure and recreation within the meaning of sec_501 rul supra that was held not to be exempt under sec_501 of the code in that case the club was open to all persons who were interested in flying the members did not join to participate as a group in the hobby revrul_74_30 distinguishes it operations and activities from the club described in rev revrul_74_30 cites sec_501 of the code and revrul_58_589 supra to the the purpose stated in your articles of organization - purchasing and owning as tenants in of flying for recreation but to obtain economic flying facilities suitable for their individual business or personal_use the members had no expectation of personal relationship with the other members the facts in the revenue_ruling show that the club was operated primarily as a service to members rather than for the pleasure and recreation of the members analysis common an n aircraft and operating the aircraft for the co-owners’ business training and pleasure or any use the co-owners may agree upon - is with the exception of the word pleasure completely outside the scope of sec_501 of the code your purposes and operations are primarily of a business nature this business_purpose is evident from your formation under the llc statute of m instead of under m’s nonprofit statute the overriding business_purpose is further evidenced by the language in your oa which spells out at considerable length the financial interests and responsibilities of your four members many of these responsibilities focus on the operation and maintenance of the n aircraft that you purchased the oa also sets forth the rules for_the_use_of the aircraft by your members including scheduling priorities your members who are considered to be private shareholders under sec_1_501_a_-1 of the regulations article of the oa provides each of your members has a capital_account in club assets article sec_45 and sec_46 of the oa deal with the disposition of these capital accounts upon the withdrawal of a member article of the oa provides that upon the dissolution of the club remaining property is to be distributed to ‘ surviving members in the proportion of their equity accounts as of the date of liquidation the above provisions in the oa as well as others are inconsistent with the concept of a social_club formed for the pleasure and recreation of its members as required under sec_501 of the code the fact that each of your members upon withdrawing from the club is entitled to a defined share of club assets based on his her capital_account value contravenes the requirements of sec_501 of the code club members do not have the right to take operational assets upon leaving the club this can occur only when a club dissolves further your formation as an llc is inconsistent with sec_501 of the code you in essence are functioning as a for-profit business or partnership where your members instead of the club itself directly control all club assets this is apparent because each of your four members has a capital_account in the llc which gives them direct control_over your assets operational_test under sec_501 of the code because there is no evidence of regular meeting facilities or the required significant commingling among your membership see the holdings in rev ruls and supra your response to part ii of form_1024 makes no mention of any social or recreational activities instead all the evidence in the administrative file points to a time-sharing arrangement for_the_use_of the n aircraft this is many of the provisions in your oa as cited above point to a business arrangement among aside from the organizational defects noted above we also conclude you do not meet the accordingly you do not qualify for exemption as an organization described in section you have the right to protest this ruling if you believe it is incorrect to protest you should reflected in the provisions of the oa relating to the allocation of usage among your members and the information provided in form_1024 as noted above we take into account your statement in response of your letter dated date that your members meet on a regular monthly basis to socialize and to discuss the affairs of our ownership such as maintenance schedule repair nevertheless the available evidence shows there is very little commingling among your members in the context of the llc operation basically each of your members uses the n aircraft pursuant to rules set forth in the oa during his or her scheduled time and ordinarily no other members are present conclusion c of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice in the event this ruling becomes final it will be made available for public inspection under if you decide to protest this ruling your protest statement should be sent to the address if you do not intend to protest this ruling and if you agree with our proposed deletions as internal_revenue_service te_ge se t eo ra t ------------------------------ constitution ave n w washington d c shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice if it is convenient you may fax your reply using the fax number shown in the heading of this letter please call the contact person shown in the heading of the letter about the pending fax before transmission shown in the letter attached to notice you do not need to take any further action are shown in the heading of this letter enclosure notice if you have any questions please contact the person whose name and telephone number lois g lerner director exempt_organizations rulings agreements sincerely
